Name: Commission Regulation (EC) No 2527/95 of 27 October 1995 amending Regulation (EEC) No 2568/91 on the characteristics of olive oil and olive-residue oil and on the relevant methods of analysis
 Type: Regulation
 Subject Matter: agri-foodstuffs;  consumption;  health;  processed agricultural produce;  marketing
 Date Published: nan

 Avis juridique important|31995R2527Commission Regulation (EC) No 2527/95 of 27 October 1995 amending Regulation (EEC) No 2568/91 on the characteristics of olive oil and olive-residue oil and on the relevant methods of analysis Official Journal L 258 , 28/10/1995 P. 0049 - 0049COMMISSION REGULATION (EC) No 2527/95 of 27 October 1995 amending Regulation (EEC) No 2568/91 on the characteristics of olive oil and olive-residue oil and on the relevant methods of analysisTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats (1), as last amended by the Act of Accession of Austria, Finland and Sweden, and Regulation (EC) No 3290/94 (2), and in particular Article 35a thereof, Whereas Commission Regulation (EEC) No 2568/91 (3), as last amended by Regulation (EC) No 656/95 (4), defines, inter alia, the organoleptic characteristics of virgin olive oil and the methods for evaluating those characteristics; Whereas a degressive tolerance has been laid down for the grading of certain types of virgin olive oil; whereas that tolerance is allowed for the statistical difference in repeatability and reproducibility values between the analysis findings and the limits laid down by the rules; whereas, on the basis of experience and in view of current studies, particularly those carried out by the International Olive Oil Council, the tolerance currently in force should be applied until the completion of the said studies; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, HAS ADOPTED THIS REGULATION: Article 1 In point 10.2 of Annex XII to Regulation (EEC) No 2568/91, the seventh subparagraph is hereby replaced by the following: 'Expression of results: on the basis of the average grading, the panel supervisor shall determine the category in which the sample is to be classified, in accordance with the limits laid down in Annex I. To that end, where the average grading is five points or more, the supervisor shall allow: - a tolerance of +1,5 during the 1992/93 marketing year, - a tolerance of +1 from the 1993/94 marketing year.` Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 October 1995. For the Commission Franz FISCHLER Member of the Commission